Title: To Benjamin Franklin from Madame Brillon: Two Letters, [1783]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


          
            I.
            
              [1783]
            
            Mon aimable papa, il fait si beau que cela me donne l’ésperance de vous débaucher ce soir pour prendre le thé a la maison, venés de bonne heure pour avoir le tems de vous reposér et de retourner doucement avant la nuit; Mr votre fils et Benjamin seront assés aimables pour vous accompagner:
          
          
            Addressed: A Monsieur / Monsieur Franklin / [In another hand:] A Passy
          
          
          
            II.
            
              ce samedi a 7 heures ½ [1783]
            
            Mon bon papa faittes moi l’amitié d’estre chés moi a neuf heures ainsi que mrs vos fils, distes a l’aîné qu’il ne faut point de toillétte que j’aime mieux le voir en chenille que de l’attendre en papillon, qu’enfin je suis obligée de sortir a dix heures; je vous embrasse mon bon papa et vous attends avec grande impatience:
          
          
            Addressed: A Monsieur / Monsieur Benjamin / Franklin / [In another hand:] A Passy
          
        